BYRD, J.
1. There is no bill of exceptions. The appeal was taken from the decree made on the final settlement of the administration of appellees upon the estate of William Forrester, deceased, and not from the confirmation of the report of the sale of the land made in 1859, as is evident from the certificate of the probate judge. The appellants have assigned error upon the order of confirmation; but there being no joinder in error, nor any appeal from such order, this court will not notice that assignment.
2. There being no bill of exceptions taken on'the hearing of the final settlement of the administration, and the evidence not being set out upon which the court rendered its decree, we will not reverse, if the court had the authority, under any state of proof that eould be presumed, to render the decree it did. We perceive nothing in the decree which the court had not the jurisdiction to determine, and its decree is' affirmed upon the authority of the following cases; Burchfield v. Cook, and Watson and Wife v. Stone, decided at the present term; Smith’s Distributees v. King, 22 Ala. 558; Williams and Wife v. Gunter, 28 Ala. 681; Reese v. Gresham, 29 Ala. 91. It devolves on the appellant to show error affirmatively; and this cannot be done on an issue of fact, in the absence of the evidence. On such an issue, every reasonable intendment will be indulged to sustain the decision of the court below; and, therefore, where the evidence is not set out, we must presume that the court had sufficient proof to authorize the decree, where it has the. jurisdiction to render the particular decree, or matter thereof, complained of and assigned as error.
Let the decree be affirmed.